LETTS, Judge.
We are of the opinion that the trial court erred in dismissing the complaint with prejudice as to this defendant.
There are allegations that this particular defendant is a partner of other defendants who are accused of wilful, wanton and wrongful conduct and breach of fiduciary duty.
The complaint, though perhaps inartfully worded and unclear, spins a tale of incestuous transfers of easements without consideration among interrelated corporations allegedly owned or controlled by the developer to the ultimate detriment of the association composed of unit owners.
All of the above, coupled with the trial judge’s grant of the motion to dismiss on the original complaint without leave to amend, even once, causes us to reverse and remand to allow an amended complaint which reinstates the dismissed corporation as a defendant.
REVERSED AND REMANDED.
ANSTEAD, C.J., and DELL, J., concur.